FILED
                                                                                        Nov 29 2017, 8:31 am

                                                                                            CLERK
                                                                                        Indiana Supreme Court
                                                                                           Court of Appeals
                                                                                             and Tax Court




      ATTORNEY FOR APPELLANT                                    ATTORNEY FOR APPELLEE
      Larry O. Wilder                                           Jacob C. Elder
      Jeffersonville, Indiana                                   Lanesville, Indiana



                                                 IN THE
          COURT OF APPEALS OF INDIANA

      Michelle Miller, Town of                                  November 29, 2017
      Sellersburg Clerk-Treasurer,                              Court of Appeals Case No.
      Appellant-Plaintiff,                                      10A01-1612-MI-2908
                                                                Appeal from the Clark Circuit
              v.                                                Court
                                                                The Honorable Roger Duvall,
      Town Board of Sellersburg,                                Special Judge
      Indiana,                                                  Trial Court Cause No.
      Appellee-Defendant.                                       10C01-1601-MI-12




      Pyle, Judge.


                                        Statement of the Case
[1]   Town of Sellersburg Clerk-Treasurer, Michelle Miller (“Miller”), appeals the

      trial court’s grant of summary judgment in favor of the Town Board of

      Sellersburg (“the Town Board”) on Miller’s mandate petition. Concluding that

      the Town Board is entitled to judgment as a matter of law, we affirm the trial

      court’s grant of summary judgment in its favor.

      Court of Appeals of Indiana | Opinion 10A01-1612-MI-2908| November 29, 2017              Page 1 of 5
[2]   We affirm.


                                                      Issue
              Whether the trial court erred in granting the Town Board’s
              summary judgment motion.


                                                     Facts
[3]   On October 26, 2015, the Town Board unanimously approved Ordinance 2015-

      008 (“Ordinance 2015-008”), which included a budget that funded two deputy

      clerks in Miller’s office. Two months later, at the last meeting of the year, the

      Town Council unanimously approved Ordinance 2015-012 (“Ordinance 2015-

      012”), which eliminated funding for one of Miller’s deputy clerks.


[4]   In January 2016, Miller filed a petition for mandate, wherein she asked the trial

      court to reinstate the budget set forth in Ordinance 2015-008, which included

      funding for two deputy clerks in her office. Two months later, Miller filed a

      summary judgment motion, wherein she argued that she was entitled to

      judgment as a matter of law on her mandate petition because it was “not the

      [Town] Board’s statutory function to mandate the number of employees needed

      by the Clerk-Treasurer to carry out the duties of the office.” (Miller’s Br. at 19).

      In support of her argument, Miller cited INDIANA CODE § 36-5-6-7, which

      provides, in part, that the “clerk-treasurer shall appoint the number of deputies

      and employees needed for the effective operation of the office . . . .” The Town

      Council filed a response in opposition to Miller’s motion as well as a cross-

      motion for summary judgment wherein it pointed out that INDIANA CODE § 36-

      Court of Appeals of Indiana | Opinion 10A01-1612-MI-2908| November 29, 2017   Page 2 of 5
      5-6-7 further provides that the clerk-treasurer’s appointments are subject to “the

      approval of the town legislative body.”


[5]   The trial court granted summary judgment in favor of the Town Board. Miller

      now appeals.


                                                   Decision
[6]   Miller argues that the trial court erred in granting the Town Board’s summary

      judgment motion. We review an order for summary judgment de novo, which

      is the same standard of review applied by the trial court. Ind. Restorative

      Dentistry, P.C. v. Laven Ins. Agency, Inc., 27 N.E.3d 260, 264 (Ind. 2015), reh’g

      denied. The moving party must “affirmatively negate an opponent’s claim” by

      demonstrating that the designated evidence raises no genuine issue of material

      fact and that the moving party is entitled to judgment as a matter of law. Id.

      The burden then shifts to the nonmoving party to demonstrate a genuine issue

      of material fact. Id.


[7]   In deciding whether summary judgment is proper, we consider only the

      evidence the parties specifically designated to the trial court. Ind. Trial Rule

      56(C), (H). We construe all factual inferences in favor of the nonmoving party

      and resolve all doubts regarding the existence of a material issue against the

      moving party. Carson v. Palombo, 18 N.E.3d 1036, 1041 (Ind. 2014).


[8]   Where, as here, the relevant facts are not in dispute and the interpretation of a

      statute is at issue, such statutory interpretation presents a pure question of law

      for which summary judgment disposition is particularly appropriate. Pike Tp.
      Court of Appeals of Indiana | Opinion 10A01-1612-MI-2908| November 29, 2017   Page 3 of 5
       Educ. Found., Inc. v. Rubenstein, 831 N.E.2d 1239, 1241 (Ind. Ct. App. 2005).

       The first step in interpreting a statute is to determine whether the Legislature

       has spoken clearly and unambiguously on the point in question. Rheem Mfg. Co.

       v. Phelps Heating & Air Conditioning Inc., 746 N.E.2d 941, 947 (Ind. 2001). When

       a statute is clear and unambiguous, we need not apply any rules of construction

       other than to require that the words and phrases be taken in their plain,

       ordinary, and usual sense. Sees v. Bank One, Ind., N.A., 839 N.E.2d 154, 157

       (Ind. 2005). Clear and unambiguous statutes leave no room for judicial

       construction. Id.


[9]    Miller argues that the trial court erred in interpreting INDIANA CODE § 36-5-6-

       7(a), which provides, in relevant part, as follows:


               The clerk-treasurer shall appoint the number of deputies and
               employees needed for the effective operation of the office, with
               the approval of the town legislative body.

       (Emphasis added). Specifically, according to Miller:


               The plain and clear language of the statute does not vest the
               Town Board with authority to veto, change, alter, amend or
               otherwise undermine[] the ability of the Clerk-Treasurer to carry
               out her duties. Instead, the term ‘with the approval of the Town
               Legislative body . . .’ merely indicates that the Board is to be a
               ‘participant in . . . (the) transaction.’


       (Miller’s Br. 13-14).


[10]   We disagree with Miller’s interpretation of the statute because it is contrary to

       the statute’s plain language. Specifically, the statute clearly states that the clerk-

       Court of Appeals of Indiana | Opinion 10A01-1612-MI-2908| November 29, 2017   Page 4 of 5
       treasurer’s appointment of deputies and employees needed for the operation of

       that office requires the approval of the town legislative body.1 Here, the Town

       Board’s unanimous approval of Ordinance 2015-012, which eliminated funding

       for one of Miller’s deputy clerks, indicates that the Town Board did not approve

       of Miller’s appointment of two deputy clerks. Accordingly, the trial court did

       not err in granting summary judgment in favor of the Town Board.


[11]   Affirmed.


[12]   May, J., and Brown, J., concur.




       1
           No one disputes that the Town Board is the relevant town legislative body for the purposes of the statute.


       Court of Appeals of Indiana | Opinion 10A01-1612-MI-2908| November 29, 2017                           Page 5 of 5